UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 URBAN TANTRA INTERNATIONAL, INC (Exact name of registrant as specified in its charter) NEVADA (State or other jurisdiction of incorporation or organization) 6500 / 6510 / 6512 / 6513 / 6532 / 7000 / 7011 (Standard Industrial Classification Code Number that company qualifies for) 27-0394986 (I.R.S. Employer Identification Number) 1, SUITE 153, MIAMI BEACH, FL 33139
